VAN ORSDEL, Associate Justice.
The appeal in this ease is by the Secretary of the Treasury against the intervening railway companies. The opinion rendered this day in Mellon v. Minneapolis, St. P. & S. S. M. R. Co. (No. 4273) 11 F.(2d) 332, App. D. C., is decisive of all the matters presented by this appeal. It is unnecessary, therefore, to enter into any discussion of the law or facts applicable to this ease. A decree should be entered therein, following the decree in the Original case.
The decree is reversed, with costs.